— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant contends that she left her employment because she was harassed by her office manager and the two of them continuously disagreed about claimant’s proper office duties. While the employer admits in its brief that there were differences of opinion between claimant and her office manager, it has been held that neither an inability to get along with one’s supervisor (see, Matter of Grossman [Levine], 51 AD2d 853; Matter of Snapperman [Levine], 50 AD2d 1029) nor criticism of an employee’s work by a supervisor (see, Matter of Hogan [Schenectady Discount Corp. — Levine] 50 AD2d 650) constitutes good cause for leaving one’s employment. Finally, the record reveals that claimant never filed any grievance or otherwise followed her employer’s policies with respect to dealing with such situations. Instead, claimant admits that she simply chose to resign and move back with her family in Florida. Under the circumstances, the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld.
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.